Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, 8, and 15 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 06/03/2021. As directed by the amendment, claims 1-4, 9 and 15 are amended.

Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive. 
Applicant Argues: “Referring to page 24 and Figs. 3 and 4 of Snider, the Examiner on 11 of the Office action argues that "It then convolves or correlates W with xaminer interprets the inputs described as tensor fields, which as disclosed in Fig 2, contain information received from the modular sensors and the modular actuators.)." (emphasis added by Applicant). However, "tensor field" does not disclose or suggest modular nodes, or modular sensors, or even modular actuators. Therefore, there is no teaching or suggestion of entire details of the claim limitation. The mathematics in Snider do not teach or suggest such a claim limitation. Also, it appears that Snider requires manual input at some point. ”
	Examiner respectfully disagrees, modular nodes, or modular sensors, or even modular actuators are taught in Fig 2 of Snider and the tensor fields are the means for exchanging information between different nodes.
Applicant Argues: “The combination also fails to teach or suggest (e.g., claim 1), "wherein the  autonomous communication includes automatically requesting without manual input and receiving information processed by neighboring modular nodes if any information is received from the modular sensors"… The Examiner interprets the exchange of information happening concurrently (i.e. automatically/without human control) as requesting and receiving information processed by neighboring modular nodes. However, the term "concurrent" does not teach or suggest "automatic". Moreover, the claim does not say concurrent, but recites, "autonomous communication includes automatically requesting and receiving information processed by neighboring modular nodes ". It is also not clear that communication is autonomous. Moreover, it appears the Cog framework may need manual input. Further, the Cog framework as described in Fig. 1 of Snider and Fig 2 with regard to the sensors, actuators, and automatically requesting and receiving information processed by neighboring modular nodes if any information is received from the modular sensors.”
Examiner interprets, under broadest reasonable interpretation, autonomous communication as self-reliant such as the cognitive model and automatically as working with little or no direct human control such as the directed graph described in Fig 2 and the software implementation of the Cog Framework (See Page 22 Snider). The limitation stating “automatically requesting and receiving information…” does not exclude parallel computation because the computation is being performed by a processor and/or software which does not require human control or manual input.
Applicant Argues: “The Examiner recites that Examiner interprets the Cog framework as described in Fig. 1 and throughout the Snider reference as being autonomous ([Page 21], Snider states, "building brain models that can interact with a simulated or real environment in real time") The cited page 22 and fig 2 are used to disclose the limitation: autonomously processing of information (i.e. the Cog node) received (i.e.through Tensors) from the modular sensors and actuators (shown in figure 2)." However, referring to Figs. 1 and 2 of Snider, it is not clear that the Cog framework is fully autonomous and that photonic network is auto-arranged. On page 22 of Snider does not teach or suggest that the processing of the sensor and actuator information is autonomously processed, nor that it is autonomously communicate with neighboring modular nodes for network auto-arrangement. The autonomous feature is not -12-YOR.1088clearly taught or suggested. 
fully autonomous nor does the specification.
Applicant Argues: The assigning of a tensor, or assigning of an algebraic object to describe linear mapping is not necessarily teach or suggest communicating with other nodes for network arrangement. No such teaching or suggestion is actually made. In fact, Snider in page 22 states that "Each accelerator. whether GPU or Dendra chip, communicates with other accelerators through a photonic network." and on page 24 states that "When faced with a mix of CPUs, GPUs, and Dendra chips across a network, Cog maps the linear transformations onto the regular computational engines (GPUs. Dendras), maps nonlinear transformations onto the CPU cores, and implements tensor field communication through local memory or through messages passed across the network." None of these platform attributes are visible to users, which frees them to focus on their cognitive models. Adding computational resources either speeds up model execution or, in a real-time environment, increases the size of the model that Cog can execute." Therefore, the Cog implements tensor field communication through messages passed across the network as seen in the photonic network and so does not communicate with neighboring modular nodes for network auto-arrangement. 
Examiner respectfully disagrees, the edges relay information from one node to another using a multidimensional array of tensors (tensor field). This is disclosed on the cited page 22 of the Snider reference and discloses, under its broadest reasonable .

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8-9, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snider ("From Synapses to Circuitry: Using Memristive Memory to Explore the Electronic Brain") in view of Herrmann et al.(US 20030151513).

Regarding Claim 1
Snider discloses: A modular node, comprising: 
a semiconductor chip ([Fig 1]), including: 
([Page 22 Fig 1 Description], Snider states “Brain models use Cog to interact with the real world through robotic sensors and actuators or with a virtual world using a software animat.” Examiner reads the sensor as being used to detect events or changes in an environment.); 
modular actuators for moving or controlling an object ([Page 22 Fig 1 Description], Snider states “Brain models use Cog to interact with the real world through robotic sensors and actuators or with a virtual world using a software animat.” Examiner reads a robotic actuator meant for moving/controlling an object.); 
a non-transitory computer readable medium storing a program; 
a processor executing the program configured to control module networking and setup ([Page 24 left Col first para], Snider states “(GPUs, Dendras), maps nonlinear transformations onto the CPU cores, and implements tensor field communica-tion through local memory or through messages passed across the network.” Examiner interprets the local memory as non-transitory readable medium and the CPU as a processor executing a program to control module networking (i.e. tensor field communication).); and 
a neuromorphic chip ([Page 22 Hardware Architecture and Fig 1]) configured to: 
receive information from the modular sensors and modular actuators ([Fig 2 Description] Snider states “Models are directed graphs of adaptive transformations that execute concurrently, exchanging information through tensor fields.” Figure 2 shows sensor and actuator.); 
autonomously process the information received from the modular sensors and the modular actuators ([Fig 1 Description], Snider states “Brain models use Cog to interact with the real world through robotic sensors and actuators or with a virtual world using a software animat.” [Page 24 Section Development environment], Snider states “Brains interact with environments, receiving information from sensors and conveying motor commands so that the bodies they govern can move about and affect the world around them.” Examiner interprets the Brian Model (i.e. Cog) as autonomously processing information from the sensors and actuators.); 
wherein the autonomous communication includes automatically requesting without manual input and receiving information processed by neighboring modular nodes if any information is received from the modular sensors ([Page 22 Software Architecture], Snider states “Cog users express a brain model as an arbitrary, directed graph, such as that in Figure 2. The nodes hold computational state and exchange information through edges. All nodes execute one computational step in parallel and then pass messages through edges before executing the next computational step. The graph is clocked at 100 Hz for real-time applications, allowing each node 10 ms to complete its computation and communication at each clock step.” Examiner interprets a software implantation as having no manual input. ), and wherein the autonomous communication includes requesting and receiving information processed by neighboring modular nodes ([Page 22 Software Architecture], Snider states “Cog users express a brain model as an arbitrary, directed graph, such as that in Figure 2. The nodes hold computational state and exchange information through edges.” Examiner interprets the exchange of information through edges as requesting and receiving information from modular nodes as shown in figure 2. )
Snider does not explicitly disclose: autonomously communicate with neighboring modular nodes for network auto-arrangement, if any information received from the modular sensors and the modular actuators is determined to be invalid and if the information is valid, outputting the information. determine a validity of the information received from the modular sensors and the modular actuators; 
However, Herrmann discloses in the same fields of endeavor: autonomously communicate with neighboring modular nodes for network auto-arrangement ([Para 0039-0040] “the discovery of all links between all cluster heads with allowed IDS (e.g., using the "Radio 2' transceivers) is started from this cluster head. This may be realized by successive exchange of inquiry packets and the allowed ID list between neighboring nodes. As links to other cluster heads are established, the entries of the routing tables of all cluster heads may be routinely updated with all newly inquired nodes or new links to known nodes. The link discovery process is finished when at least one route can be found between any two installed cluster heads, no new links can be discovered, and the routing table of every cluster head is updated with the latest status.” Examiner interprets successively exchanging information between neighboring nodes as autonomously communicating and routinely updating newly inquired nodes or new links to known nodes as network auto-arrangement.), if any information received from the modular sensors and the modular actuators is determined to be invalid and if the information is valid, outputting the information ([Para 0074], “If no message is received or an invalid message is received, timeouts at each of these steps allow the node to go back to low power mode in order to preserve power. If a valid message is received, the required action is taken, such as, for example, a task is performed or message is forwarded.” Examiner interprets the message being validated by sensor/actuator nodes as received information that is determined to be valid/invalid and forwarding (i.e. outputting) the message if deemed valid). determine a validity of the information received from the modular sensors and the modular actuators ([Para 0066 and 0074], Herrmann states in para 0066 “The route definition packet may be periodically retransmitted until the issuing cluster head receives a valid acknowledgment packet from each individual sensor/actuator node.” Examiner reads a valid acknowledgement as determined validity.);
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system “From Synapses to Circuitry: Using Memristive Memory to Explore the Electronic Brain” taught by Snider with the “Self-Organizing Hierarchical Wireless Network for Survellance and Control” taught by Herrmann. Doing so can coordinate communication and control Sensor/actuator networks (Para 0028, Herrmann).

Regarding Claim 8
([Fig 2 Description] Snider states “Models are directed graphs of adaptive transformations that execute concurrently, exchanging information through tensor fields.” Figure 2 shows sensor and actuator.); autonomously processing the information received from the modular sensors and the modular actuators ([Fig 1 Description], Snider states “Brain models use Cog to interact with the real world through robotic sensors and actuators or with a virtual world using a software animat.” Examiner interprets the Brian Model (i.e. Cog) as autonomously processing information from the sensors and actuators.); wherein the autonomous communication includes requesting and receiving information processed by neighboring modular nodes if any information is received from the modular -4-YOR.1088sensors ([Page 22 Right Col last para] Snider states “Computational nodes implement adaptive transformations that use incoming tensor fields to produce output tensor fields on outgoing edges.” Snider further states on page 24 that “tensor field communication through local memory or through messages passed across the network.” Examiner reads adaptive transformations from tensor fields as communicating with neighboring nodes for network auto-arrangement as shown in Fig 2.).
Snider does not explicitly disclose: autonomously communicating with neighboring modular nodes for network auto-arrangement, determining a validity of the information received from the modular sensors and actuators;
([Para 0039-0040] “the discovery of all links between all cluster heads with allowed IDS (e.g., using the "Radio 2' transceivers) is started from this cluster head. This may be realized by successive exchange of inquiry packets and the allowed ID list between neighboring nodes. As links to other cluster heads are established, the entries of the routing tables of all cluster heads may be routinely updated with all newly inquired nodes or new links to known nodes. The link discovery process is finished when at least one route can be found between any two installed cluster heads, no new links can be discovered, and the routing table of every cluster head is updated with the latest status.” Examiner interprets successively exchanging information between neighboring nodes as autonomously communicating and routinely updating newly inquired nodes or new links to known nodes as network auto-arrangement.), determining a validity of the information received from the modular sensors and actuators ([Para 0066 and 0074], Herrmann states in para 0066 “The route definition packet may be periodically retransmitted until the issuing cluster head receives a valid acknowledgment packet from each individual sensor/actuator node.” Examiner reads a valid acknowledgement as determined validity.);
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system “From Synapses to Circuitry: Using Memristive Memory to Explore the Electronic Brain” taught by Snider with the “Self-Organizing Hierarchical Wireless Network for Survellance and Control” taught by (Para 0028, Herrmann).

Regarding Claim 15
Snider discloses: A computer program product for distributed and fault tolerant hierarchical autonomous cognitive instrumentation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions and hardware descriptions readable and executable by a computer to cause the computer to: YOR.1088 receive information from a plurality of modular sensors and modular actuators ([Fig 2 Description] Snider states “Models are directed graphs of adaptive transformations that execute concurrently, exchanging information through tensor fields.” Figure 2 shows sensor and actuator.); autonomously process the information received from the modular sensors and the modular actuators ([Fig 1 Description], Snider states “Brain models use Cog to interact with the real world through robotic sensors and actuators or with a virtual world using a software animat.” Examiner interprets the Brian Model (i.e. Cog) as autonomously processing information from the sensors and actuators.); 
Snider does not explicitly disclose: and autonomously communicate with neighboring modular nodes for network auto-arrangement without manual input, determine a validity of the information received from the modular sensors and actuators;
However, Herrmann discloses in the same fields of endeavor: and autonomously communicate with neighboring modular nodes for network auto-arrangement without manual input ([Para 0039-0040] “the discovery of all links between all cluster heads with allowed IDS (e.g., using the "Radio 2' transceivers) is started from this cluster head. This may be realized by successive exchange of inquiry packets and the allowed ID list between neighboring nodes. As links to other cluster heads are established, the entries of the routing tables of all cluster heads may be routinely updated with all newly inquired nodes or new links to known nodes. The link discovery process is finished when at least one route can be found between any two installed cluster heads, no new links can be discovered, and the routing table of every cluster head is updated with the latest status.” Examiner interprets successively exchanging information between neighboring nodes as autonomously communicating and routinely updating newly inquired nodes or new links to known nodes as network auto-arrangement.), determine a validity of the information received from the modular sensors and actuators ([Para 0066 and 0074], Herrmann states in para 0066 “The route definition packet may be periodically retransmitted until the issuing cluster head receives a valid acknowledgment packet from each individual sensor/actuator node.” Examiner reads a valid acknowledgement as determined validity.);
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system “From Synapses to Circuitry: Using Memristive Memory to Explore the Electronic Brain” taught by Snider with the “Self-Organizing Hierarchical Wireless Network for Survellance and Control” taught by Herrmann. Doing so can coordinate communication and control Sensor/actuator networks (Para 0028, Herrmann).

Regarding Claim 2
Snider in view of Herrmann discloses: The modular node according to claim 1, wherein the neuromorphic chip includes learning based on the determination of the validity of the information, and autonomous processing and communication, and  wherein when there is a problem in one of the modular sensors, the neuromorphic chip autonomously requests for help from a second modular node to share information from another modular sensor communicating with the second modular node([Para 0075], Herrmann “If the sensor or the self-test circuitry detects an alarm state, an alarm message may be generated and broad casted, which may be relayed towards the cluster heads by intermediate nodes. Depending on the actual application, the alarm-generating node may remain awake until a confirmation from a neighboring node or from one of the cluster heads or a control message from a cluster head has been received.”).

Regarding Claim 9
Snider in view of Herrmann discloses: The method according to claim 8, wherein the autonomously communicating includes requesting and receiving information processed by neighboring modular nodes [[if]] when any information received from the modular sensors and the modular actuators is determined to be invalid ([Para 0074], Herrmann “If no message is received or an invalid message is received, timeouts at each of these steps allow the node to go back to low power mode in order to preserve power. Examiner interpret the sensor/actuator nodes as continuously requesting and receiving information from neighboring nodes.).

Regarding Claim 16
(CLAIM 16 IS A PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 9 AND IS REJECTED ON THE SAME GROUND)

Claim 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snider ("From Synapses to Circuitry: Using Memristive Memory to Explore the Electronic Brain") in view of Herrmann et al.(US 20030151513) and Mitola (US 20140223561).

Regarding Claim 3
Snider in view of Herrmann discloses: The modular node according to claim 1, and wherein when one of the modular sensors is malfunctioning, the neuromorphic chip autonomously requests for help from another modular node to share information ([Para 0013], Herrmann states “a self-configuring wireless network may be capable of determining the optimum routes to all nodes, and may therefore reconfigure itself in case of link or node failures. Relaying of the data may occur in short hops from remote sensors or to remote actuators through intermediate nodes to or from the central control unit (base station, see FIG. 1),”).
Snider in view of Herrmann does not explicitly disclose: wherein the neuromorphic chip processes and outputs fuzzy processed information for learning where there is an identification of interactions with users, automatic notation of 
However, Mitola discloses in the same field of endeavor: wherein the neuromorphic chip processes and outputs fuzzy processed information for learning where there is an identification of interactions with users, automatic notation of responses by the user, and then automatically perform the same interaction without user intervention ([Para 0009] “For flexibility, such a machine may learn directly from its users via interaction in human language within an application-specific domain of the (Self), requiring no computer programming… For additional flexibility and responsiveness, such a machine may observe stimuli including user interaction over time, may form correlations via hardwired correlation processes, and may apply hardwired machine learning techniques such as…fuzzy logic”). 
	It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system “From Synapses to Circuitry: Using Memristive Memory to Explore the Electronic Brain” taught by Snider with the “Self-Organizing Hierarchical Wireless Network for Survellance and Control” taught by Herrmann with the “Domain-specific Hardwired Symbolic Machine” taught by Mitola. Doing so can perform self-modification via learning by user interactions (Abstract, Mitola).

Regarding Claim 10
([Para 0009] Mitola states “For flexibility, such a machine may learn directly from its users via interaction in human language within an application-specific domain of the (Self), requiring no computer programming… For additional flexibility and responsiveness, such a machine may observe stimuli including user interaction over time, may form correlations via hardwired correlation processes, and may apply hardwired machine learning techniques such as…fuzzy logic”).

Regarding Claim 17
(CLAIM 17 IS A PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 10 AND IS REJECTED ON THE SAME GROUND)

Claim 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snider ("From Synapses to Circuitry: Using Memristive Memory to Explore the Electronic Brain") in view of Herrmann et al.(US 20030151513) and Painkras ("SpiNNaker: A 1-W 18-Core System-on-Chip for Massively-Parallel Neural Network Simulation").

Regarding Claim 4
Snider in view of Herrmann teaches the modular node according to claim 1, and wherein when one of the modular sensors is unable to detect information, the neuromorphic chip autonomously requests for help from another modular node to share information ([Para 0013], Herrmann states “a self-configuring wireless network may be capable of determining the optimum routes to all nodes, and may therefore reconfigure itself in case of link or node failures. Relaying of the data may occur in short hops from remote sensors or to remote actuators through intermediate nodes to or from the central control unit (base station, see FIG. 1),”).
Snider in view of Herrmann does not explicitly disclose wherein the processor sends out a processed output, and wherein the processor determines an optimal path of communication through neighboring modular nodes autonomously.
However, Painkras discloses in the same fields of endeavor: wherein the processor sends out a processed output, and wherein the processor determines an optimal path of communication through neighboring modular nodes autonomously (On page 1952, Painkras states “As a message-passing system, the greatest performance bottleneck is the communications between processors and, therefore, SpiNNaker was optimized for the short, multicast messages (spikes) associated with neural network” Examiner interprets the SpiNNaker processor as determining and outputting the optimal path of communication.).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system “From Synapses to Circuitry: Using Memristive Memory to Explore the Electronic Brain” taught by Snider with the “Self-Organizing Hierarchical Wireless Network for Survellance and Control” taught by Herrmann with the “SpiNNaker: A 1-W 18-Core System-on-Chip for Massively-Parallel (Conclusion, Painkras).

Regarding Claim 11
Snider in view of Herrmann and Painkras discloses: The method according to claim 8, further comprising of determining an optimal path of communication through neighboring modular nodes (On page 1952, Painkras states “As a message-passing system, the greatest performance bottleneck is the communications between processors and, therefore, SpiNNaker was optimized for the short, multicast messages (spikes) associated with neural network” Examiner interprets the SpiNNaker processor as determining and outputting the optimal path of communication.)..

Regarding Claim 18
(CLAIM 18 IS A PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 11 AND IS REJECTED ON THE SAME GROUND)

Claim 5-7, 12-14, 19, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Snider ("From Synapses to Circuitry: Using Memristive Memory to Explore the Electronic Brain") in view of Herrmann et al.(US 20030151513) and Sinyavskiy (US 2015/0127149).

Regarding Claim 5

Snider in view of Herrmann does not explicitly disclose: a hierarchical system
However, Sinyavskiy discloses in the same fields of endeavor: A hierarchical system (In para 0148, Sinyavskiy describes the cell-based neuromorphic computerized system architecture stating “the hierarchical structure of the apparatus 1150, comprising four cells-per-level”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system “From Synapses to Circuitry: Using Memristive Memory to Explore the Electronic Brain” taught by Snider with the Self-Organizing Hierarchical Wireless Network for Survellance and Control” taught by Herrmann with the “Apparatus And Methods For Online Training Of Robots” taught by Sinyavskiy. Doing so can provide communication between different levels through interconnects (para 0148, Sinyavskiy).

Regarding Claim 6
Snider in view of Herrmann and Sinyavskiy further teaches a grid grouping logically a plurality of modular nodes according to claim 1, wherein communication among the plurality of modular nodes being made according to the logical grouping of the plurality of modular nodes (In para 0148, Sinyavskiy states “FIG. 11D illustrates one implementation of cell-based neuromorphic computerized system architecture configured to implement online learning using a parallel network is described in detail… the lowest level L1 cell 1152 of the apparatus 1150 may comprise logic and memory blocks.” Sinyavskiy describes logic and memory blocks in para 0142, stating “The logic core 1132 may be configured to implement various aspects of neuronal node operation, such as the node model, and synaptic update rules and/or other tasks relevant to network operation.” Examiner interprets Fig 11D as describing a grid communicating among a plurality of nodes.).

Regarding Claim 7
Snider in view of Herrmann and Sinyavskiy further teaches a logical grouping of the grids according to claim 6, wherein communication among the grids being made according to the logical grouping of the grids (In para 0148, Sinyavskiy states “FIG. 11D illustrates one implementation of cell-based neuromorphic computerized system architecture configured to implement online learning using a parallel network is described in detail… the lowest level L1 cell 1152 of the apparatus 1150 may comprise logic and memory blocks.” Examiner interprets the different cell levels as describing logical grouping of the grids.).

Regarding Claim 14
Snider in view of Herrmann and Sinyavskiy: The method according to claim 13, wherein a plurality of the grids are logically grouped, and wherein communication among the grids being made according to the grouping of the grids (In para 0148, Sinyavskiy states “FIG. 11D illustrates one implementation of cell-based neuromorphic computerized system architecture configured to implement online learning using a parallel network is described in detail… the lowest level L1 cell 1152 of the apparatus 1150 may comprise logic and memory blocks.” Examiner interprets the different cell levels as describing logical grouping of the grids.).

Regarding Claim 20
(CLAIM 20 IS A PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 14 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 12
Snider in view of Herrmann teach the method according to claim 8, Sinyavskiy further teaches: wherein a plurality of the modular nodes are grouped hierarchically (In para 0148, Sinyavskiy describes the cell-based neuromorphic computerized system architecture stating “the hierarchical structure of the apparatus 1150, comprising four cells-per-level.” Sinyavskiy describes apparatus 1150 as containing logic blocks and further states in para 0142, “The logic core 1132 may be configured to implement various aspects of neuronal node operation, such as the node model, and synaptic update rules. Examiner interprets the logical blocks as containing nodes that are grouped hierarchically.).

Regarding Claim 13
Snider in view of Herrmann teach the method according to claim 8, Sinyavskiy further teaches: The method according to claim 8, wherein grid grouping logically a plurality of the modular nodes are logically grouped into a grid, and wherein (In para 0148, Sinyavskiy states “FIG. 11D illustrates one implementation of cell-based neuromorphic computerized system architecture configured to implement online learning using a parallel network is described in detail… the lowest level L1 cell 1152 of the apparatus 1150 may comprise logic and memory blocks.” Examiner interprets the different cell levels as describing logical grouping of the grids. Examiner also interprets logic blocks as describing a grid communicating among a plurality of nodes.).

Regarding Claim 19
Snider in view of Herrmann teach the method according to claim 8, Sinyavskiy further teaches: The computer product according to claim 15, wherein a plurality of the modular nodes are grouped hierarchically, wherein the plurality of the modular nodes is logically grouped into a grid, and wherein communication among the plurality of modular nodes being made according to the grouping of the modular nodes (In para 0148, Sinyavskiy states  “the hierarchical structure of the apparatus 1150, comprising four cells-per-level,” Sinyavskiy further states “FIG. 11D illustrates one implementation of cell-based neuromorphic computerized system architecture configured to implement online learning using a parallel network is described in detail… the lowest level L1 cell 1152 of the apparatus 1150 may comprise logic and memory blocks.” Examiner interprets the logical blocks as containing nodes that are grouped hierarchically. Examiner also interprets the different cell levels as describing logical grouping of the grids.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. ("Distributed Collaborative Control for Industrial Automation .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127